Citation Nr: 9918618	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  90-29 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right fifth finger.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

3.  Entitlement to a total disability rating based on 
individual unemployability.

4.  Entitlement to a compensable evaluation for the veteran's 
multiple service-connected disabilities under the provisions 
of 38 C.F.R. § 3.324 (1998).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from September 1949 to October 
1952 and from August 1954 to October 1970.

The U.S. Court of Appeals for Veterans Claims (Court) (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) vacated a July 1994 decision by the Board of 
Veterans' Appeals (Board) on the issues listed on the 
previous page and remanded the case to the Board.  [citation redacted].  The Board remanded 
the case to the RO for additional development in February 
1996, and the case has been returned to the Board.

In a letter to the RO, received in March 1997, the veteran 
related that he had drafted a letter to Washington, D.C., in 
which he requested a formal hearing in Washington, D.C., and 
that he was planning to hold the request for the hearing for 
a couple of weeks for the RO to reply to the March 1997 
letter.  The claims file includes a letter from the RO to the 
veteran dated in December 1998 but does not include any 
subsequent correspondence from the veteran regarding any 
hearing request.  Thus, it appears that the veteran decided 
not to request a Board hearing.  Under the circumstances, the 
Board finds that the veteran has not requested a hearing 
before a member of the Board.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's residuals of a fracture of the right fifth 
finger are not productive of ankylosis of the 
metacarpophalangeal joint.  

3.  The veteran's hearing loss disability is manifested by 
level I hearing loss in the right and left ears.

4.  The veteran's service-connected disabilities interfere 
with normal employability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a fracture of the right fifth finger are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5227, 5156 (1998).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6100 
(1998); 64 Fed. Reg. 25202 (1999) (to be codified at 38 
C.F.R. 
§§ 4.85-4.87).

3.  The criteria for a 10 percent rating for the veteran's 
multiple service-connected disabilities are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's increased 
rating claims are well-grounded within the meaning of 38 
U.S.C.A. § 5107, that is, they are plausible, meritorious on 
their own or capable of substantiation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 


I.  Increased Ratings

The veteran contends that records pertaining to certain 
claims have been lost.  However, those records appear to 
involve claims not currently on appeal and were dated many 
years before the claims on appeal were filed.  Therefore, the 
Board finds that any additional action with regard to such 
records would serve no useful purpose in the adjudication of 
the claims on appeal.  The veteran also asserts that the most 
recent examination for evaluation of the veteran's service-
connected finger disability was inadequate for rating 
purposes.  He points out that the examiners in May 1996 and 
November 1997 did not indicate whether the claims file was 
reviewed prior to the examinations.  However, neither 
examiner specifically reported not having had an opportunity 
to review the claims file and the history portions of the 
examination reports are consistent with the history reported 
in the other evidence of record.  It is also argued that the 
examiner in November 1997 did not have a clear understanding 
as to how to evaluate the veteran's claim, referring to the 
examiner's not being able to say with any certainty whether 
the veteran's problems with his right hand resulted in his 
ulnar artery thrombosis.  However, the Board is able to 
fairly decide the issue of entitlement to an increased 
evaluation for the service-connected residuals of fracture of 
the right fifth finger without an opinion regarding the 
etiology of the ulnar artery thrombosis.  Under the 
circumstances, the Board finds that the VA examinations 
performed in May 1996 and November 1997 are adequate for the 
purpose of evaluating the veteran's right fifth finger and 
hearing loss disabilities.  The Board also finds that the VA 
has met its duty to assist in developing the facts pertinent 
to the veteran's claim and that no further development is 
warranted with regard to the veteran's increased rating 
claims.  38 U.S.C.A. § 5107.  

The Board notes that the RO granted service connection for 
residuals of a fracture of the fifth finger of the right hand 
and bilateral hearing loss in a December 1985 rating 
decision.  The RO also assigned noncompensable ratings for 
those disabilities at that time, under Diagnostic Codes 5010 
and 6297, respectively, of the VA Schedule of Rating 
Disabilities, effective in October 1985.  38 C.F.R. Part 4.

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  However, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Additionally, an evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be considered as seriously 
disabled.  38 C.F.R. § 4.40.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

With regard to the hearing loss issue, the Board also notes 
that changes have been made to the section of the VA Schedule 
for Rating Disabilities dealing with evaluation of hearing 
impairment, effective June 10, 1999.  64 Fed. Reg. 25202 
(1999) (to be codified at 38 C.F.R. §§ 4.85-4.87).  The Board 
also finds that essentially no substantive changes affecting 
the veteran's claim were made.  Therefore, to remand this 
issue for additional review by the RO would serve no useful 
purpose and only further delay a final decision on the 
veteran's claim. 

Evaluations for hearing impairment range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from bilateral defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
Part 4, Diagnostic Codes 6100-6110; 38 C.F.R. Part 4, 
Diagnostic Code 6100 (1998); 64 Fed. Reg. 25202 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).

With regard to the current claim for an increased evaluation, 
the most probative evidence in determining the severity of 
the veteran's service-connected bilateral hearing loss 
disability are the results of audiological examinations 
performed in connection with that claim.  

The veteran underwent a VA audiological examination in 
January 1989.  The average pure tone threshold at 1,000, 
2,000, 3,000 and 4,000 hertz was 40 decibels in the right ear 
and 46 decibels in the left ear.  His speech discrimination 
ability was 88 percent in the right ear and 90 percent in the 
left ear.  Where the pure tone threshold average in one ear 
is 40 decibels with speech recognition ability of 88 percent 
(level II) and in the other ear, the pure tone threshold 
average is 46 with speech recognition of 90 percent (level 
I), a noncompensable evaluation is assigned for the veteran's 
bilateral hearing loss.  

The veteran was afforded another VA audiological examination 
in May 1996.  At that examination, his speech discrimination 
scores, utilizing recorded Maryland CNC word lists, were 94 
percent in the right ear and 96 percent in the left ear.  The 
average pure tone threshold at 1,000, 2,000, 3,000 and 4,000 
hertz was 49 decibels in the right ear and 50 decibels in the 
left ear.  Where the pure tone threshold average in one ear 
is 49 decibels with speech recognition ability of 94 percent 
(level I) and in the other ear, the pure tone threshold 
average is 50 with speech recognition of 96 percent (level 
I), a noncompensable evaluation is assigned for the veteran's 
bilateral hearing loss.  38 C.F.R. Part 4, Diagnostic 
Code 6100 (1998); 64 Fed. Reg. 25202 (1999) (to be codified 
at 38 C.F.R. §§ 4.85-4.87).  

While the veteran contends that his defective hearing has 
become worse and is now moderately severe to severe rather 
than slight, as described at a November 1985 VA examination, 
a schedular compensable evaluation for that disability is not 
warranted.  Disability ratings for hearing impairment are 
derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered; and the most probative evidence in evaluating the 
veteran's bilateral hearing impairment, audiological 
examinations, consistently show that the criteria for a 
compensable rating are not met.  38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 6100.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992). 

With regard to the issue of entitlement to an increased 
evaluation for residuals of a fracture of the right fifth 
finger, consideration of the provisions of Diagnostic 
Code 5227 and Diagnostic Code 5156 is warranted.  Under 
Diagnostic Code 5227, ankylosis of the little finger warrants 
a noncompensable evaluation; and extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156.  Under Diagnostic Code 5156, amputation of 
the little finger with metacarpal resection (more than one-
half the bone lost) warrants a 20 percent evaluation; 
amputation of that finger without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto warrants a 
10 percent evaluation.

The Court has determined that "extremely unfavorable 
ankylosis" means the same thing as ankylosis "rated as 
amputation."  In classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits the following rules will be observed:  (1) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation; and (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; and (3) with only one joint 
of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  
Thus, if the ankylosis of the veteran's little finger does 
not involve the metacarpophalangeal joint, then the ankylosis 
of his finger cannot be "extremely unfavorable."  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

According to the report of a VA examination performed in 
January 1989, the veteran had a moderate flexion deformity of 
the right fifth distal interphalangeal joint; and X-rays in 
January 1989 revealed a healed fracture of the distal 
interphalangeal joint of the right little finger and a 
flexion deformity at the tip of the finger.  

The veteran underwent a VA examination of the hand in May 
1996.  That examination revealed range of motion of the 
distal interphalangeal joint from 5 to 15 degrees.  A VA 
examination of the veteran's hand, thumb and fingers 
performed in November 1997 revealed that the veteran had 
range of motion in the right small finger distal 
interphalangeal joint from 10 to 35 degrees, passively.  He 
had no active motion in the finger, as the distal 
interphalangeal joint is fixed at 35 degrees actively.  Thus, 
there is probative evidence of ankylosis of the distal 
interphalangeal joint of the service-connected finger.  X-
rays also revealed degenerative change in the distal 
interphalangeal joint and proximal interphalangeal joint of 
the small finger and evidence of the prior fusion of that 
finger.  There was also some irregularity of the metacarpal 
head and neck on the right small finger, which might be 
related to an old fracture.  However, the probative evidence 
is against finding that there is ankylosis involving the 
metacarpophalangeal joint of that finger.  At the November 
1997 VA examination, the veteran experienced pain with the 
passive motion of the distal interphalangeal joint.  However, 
even with pain, examination revealed 5 to 90 degrees of 
passive and active motion in the proximal interphalangeal 
joint and examination revealed 0 to 90 degrees of passive and 
active motion at the metacarpophalangeal joint.  Thus, even 
considering functional impairment due to pain, the 
examination findings are against finding that there was 
extremely unfavorable ankylosis of the metacarpophalangeal 
joint.  Therefore, based on the VA examination reports, the 
Board finds that the criteria for a compensable evaluation 
for the service-connected disability of the right fifth 
finger are not met.  

The Board also notes that there is evidence that tends to 
show that the right hand problems have contributed to the 
veteran's unemployability.  According to the portion of a 
report of a private medical examination in September 1991 
titled "work related ability assessment," there were no 
limitations in the veteran's ability to lift, carry, handle 
objects or hear. However, according to a December 1991 report 
of telephone contact, an examiner at the Office of Disability 
Determinations, related that the veteran reported that his 
right hand bothered him so much that his doctor had told 
"them" to take him off job search because it involved too 
much driving.  The rest of that report indicates that the 
veteran's complaints  involved his right hand.  The report 
does not specify that it was the veteran's service-connected 
right fifth finger disability that caused his complaints at 
that time.  The report of a January 1992 private examination 
shows that the veteran's fine and gross dexterities were 
moderately impaired.  Significantly, the diagnosis was status 
post arterial bypass in the right hand in 1989, associated 
with moderate pain at that time, a nonservice-connected 
disorder, and not residuals of a fracture of the right fifth 
finger, the service-connected disability.  

In a letter dated in June 1996, the Social Security 
Administration reported that it was unable to locate the 
veteran's folder at that time but that the diagnosis code 
reflected on the computer query indicated that the veteran 
was awarded disability benefits due to back problems.  
However, the claims file also includes a copy of a decision 
of the Social Security Administration dated in April 1993.  
According to that decision, the veteran suffered from a 
severe impairment which would prevent lifting and carrying 
more than ten pounds, prolonged standing and walking, pushing 
or pulling as in using arm and leg controls and there were 
nonexertional limitations caused by impairment to the 
dominant right hand causing both fine and gross dexterity 
limitations.  However, it appears that the decision of the 
Social Security Administration was based on impairment caused 
by the nonservice-connected disability of the right hand 
rather than the service-connected disability of the right 
fifth finger.  Therefore, the findings of the Social Security 
Administration are not probative in determining the 
appropriate evaluation for the veteran's service-connected 
residuals of the injury to the right fifth finger.  

The Board also notes that the November 1998 supplemental 
statement of the case does not indicate that the RO expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to compensable ratings for residuals of a 
fracture of the right fifth finger and bilateral hearing 
loss.  


II.  38 C.F.R. § 3.324

Under the provisions of 38 C.F.R. § 3.324, whenever a veteran 
is suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the VA 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.  

At the May 1996 VA audiological examination, the veteran 
complained of trouble understanding speech in noise, 
especially if the person was not looking right at him, as 
well as female voices.  Moreover, even though the criteria 
for a compensable rating for hearing loss were not met, the 
examiner in May 1996 reported that the veteran had moderately 
severe to severe sensorineural hearing loss at certain 
frequencies.  Additionally, as the evidence discussed above 
shows, the residuals of a fracture of the right fifth finger 
include ankylosis of the distal interphalangeal joint.  

In light of the veteran's complaints and the medical 
evidence, the Board finds that the pertinent evidence 
currently of record is in equipoise as to whether there is a 
reasonable basis for concluding that the veteran's service-
connected right fifth finger disability and bilateral hearing 
loss interfere with normal employability.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
the criteria for a 10 percent rating under the provisions of 
38 C.F.R. § 3.324 are met.  38 U.S.C.A. § 5107(b).  


ORDER

A compensable evaluation for residuals of a fracture of the 
right fifth finger is denied.  

A compensable evaluation for bilateral hearing loss is 
denied.

A 10 percent rating under the provisions of 38 C.F.R. § 3.324 
is granted, subject to the provisions governing the award of 
monetary benefits. 


REMAND

As noted in the Board's remand in February 1996, the veteran 
contends that he suffers from tinnitus which was treated in 
service.  In a May 1990 rating decision, the RO denied 
service connection for that disability.  However, it does not 
appear that the veteran has been notified of said decision 
and of his right to appeal said decision in accordance with 
the provisions of 38 C.F.R. § 3.103(f) (1998).  Also in 
February 1996, the Board asked the RO to clarify if the 
veteran wished to pursue claims regarding his right hand and 
nonservice-connected fingers; however it does not appear that 
the RO has sought clarification on these matters.  

Also, a final Board decision in July 1994 denied service 
connection for myositis of the lumbar spine, polycythemia 
vera and a left leg disability.  The Board also determined 
that new and material evidence had not been received to 
reopen claims for entitlement to service connection for a 
right leg disability, a disability manifested by photophobia, 
hypertension and diabetes mellitus.  Since that time, the 
veteran has presented additional arguments regarding some of 
those claims.  However, it appears that the RO has only 
addressed the veteran's petition to reopen his claim for 
entitlement to service connection for a back disorder.  In 
December 1998, the RO sent a letter to the veteran notifying 
him that his claim for entitlement to service connection for 
a low back condition had been denied and informing him of his 
appellate rights.  No notice of disagreement has been 
received in connection with that determination.  

Upon further review, the Board finds that claims for 
entitlement to service connection for additional disabilities 
are inextricably intertwined with the claim for entitlement 
to a total disability rating based on individual 
unemployability.  Therefore, the RO should address the 
additional service connection claims prior to the Board 
issuing a final determination on the claim involving 
individual unemployability.  Furthermore, it is felt that 
proceeding with a decision on the merits of the issue of 
entitlement to a total disability rating based on individual 
unemployability at this time would not withstand scrutiny by 
the Court.  

Additionally, when the criteria for a total disability rating 
based on individual unemployability under 38 C.F.R. § 4.16(a) 
(1998) are not met.  Consideration of the provisions of 38 
C.F.R. § 4.16(b) is warranted.  Under those provisions:

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

In light of the above discussion, the case is REMANDED to the 
RO for the following action: 

1.  The RO should clarify what the 
disabilities are for which the veteran is 
seeking to establish service connection, 
such as polycythemia vera, hypertension, a 
right eye disorder, diabetes, hearing 
loss, a disability involving the arteries 
of the right hand and disabilities of the 
right thumb and right fourth finger, and 
address those claims.  Notice of the RO's 
determinations should be sent to the 
veteran in accordance with the provisions 
of 38 C.F.R. § 3.104(f) (1998).  If the 
veteran does not wish to pursue claims for 
any additional disabilities, the RO should 
still notify the veteran of its May 1990 
rating decision denying service connection 
for tinnitus and of the right to appeal 
said decision.  If appeals of any of those 
issues are perfected, those issues should 
be sent to the Board with the issue of 
entitlement to a total disability rating 
based on individual unemployability, if 
such issue remains denied.  

2.  If service connection is granted for 
any additional disabilities, the RO should 
again address the issue of entitlement to 
a total disability rating based on 
individual unemployability.  

3.  If service connection for additional 
disabilities is not granted or the 
criteria under 38 C.F.R. § 4.16(a) are not 
met, the RO should consider whether the 
case should be submitted to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration if the 
veteran is unemployable by reason of 
service-connected disabilities.  The RO 
will include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  If 
a total disability rating based on 
individual unemployability remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given 


the opportunity to respond thereto with 
additional argument and/or evidence.  


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

